DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed February 10, 2022.  Claims 1-2, 5, 10-12, 16, 21-23, 26, 29, and 41-48 remain pending in the application.  
Claims 1, 5, and 47 are currently amended.  
Claims 3-4, 6-9, 13-15, 17-20, 24-25, 27-28 and 30-40 have been canceled.
No claims are new.
Response to Arguments
	Double Patenting rejections
Applicant’s arguments, see REMARKS filed February 10, 2022 with respect to claims 1, 2, 5, 10-12, 16, 21-23, 26, 29, 41-48 rejected on the ground of nonstatutory double patenting as being anticipated by claims 1, 4, 10-12, 16, 21, 22, 25, 26, 28 and 29 of U.S. Patent No. 10,439,703 B2, have been considered but are moot because the newly added limitation “wherein the second radio transceiver device is configured to provide a cellular network for the first radio transceiver device” necessitates a new grounds of rejection.

Applicant’s arguments, see REMARKS filed February 10, 2022, with respect to 1, 2, 5, 10-12, 16, 21-23, 26, 29, 41-48 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1, 3, 6, 7, 13, 14, 16, 18 and 20 of U.S. Patent No. 10,903,889 B2, have been considered but are 

Rejections under 35 U.S.C. 103
Applicant’s arguments, see REMARKS filed February 10, 2022, with respect to claims 1 ,2, 5, 10-12, 16, 21-23, 26, 29, 41-48 rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2005/0221837 A1) in view of Roy et al. (US 2015/0230263 A1), have been considered but are moot the amended independent claims comprise the new limitation “the second radio transceiver device is configured to provide a cellular network for the first radio transceiver device” which necessitates a new grounds of rejection.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 2, 5, 10-12, 16, 21-23, 26, 29, 41-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10-12, 16, 21, 22, 25, 26, 28 and 29 of U.S. Patent No. 10,439,703 B2 in view of Roy et al. (US 2015/0230263 A1). Although the claims at issue are not identical, they are not patentably distinct from each other for reasons explained below.
Regarding claim 1:
Present invention
U.S. Patent No. 10,439,703 B2
1. A method for beam selection, the method being performed by a first radio transceiver device, the method comprising: obtaining link quality estimates of a radio signal conveyed to the first radio transceiver device from a second radio transceiver device by referring to at least a first beam taken from a first beam set and a second beam, wherein the second beam is wider than the first beam; and selecting which one of the first beam and the second beam to use for continued communications of radio signals with the second radio transceiver device in accordance with obtained link quality estimates wherein the second radio transceiver device is configured to provide a cellular network for the first radio transceiver device.
1. A method for beam selection, the method being performed by a first radio transceiver device, the method comprising: receiving a first radio signal from a second radio transceiver device using a first beam selected from a first beam set; receiving a second radio signal from the second radio transceiver device using a second beam, wherein the second beam is wider than the first beam; obtaining a first link quality estimate of the first beam; obtaining a second link quality estimate of the second beam; obtaining a compensated link quality estimate of the second beam by modifying the obtained second link quality estimate; comparing the first link quality estimate and the compensated link quality estimate; and determining which one of the first beam and the second beam to use for continued communications of radio signals with the second radio transceiver device based on the comparison.


	As shown by the emphasized sections above, claim 1 of U.S. Patent 10,439,703 comprises every limitation of claim 1 of the present invention with the exception of wherein the second radio transceiver device is configured to provide a cellular network for the first radio transceiver device.
Roy, which is in the same field of endeavor as US Patent 10,439,703B2 (beam selection in wireless communication systems) discloses wireless transmit/receive units (WTRUs) that could be a cellular telephone or a personal computer (paragraph 0041). Thus, Roy discloses “wherein the second radio transceiver device is configured to provide a cellular network for the first radio transceiver device” (Roy, paragraph [0048], “In one embodiment, the base station 114b and the WTRUs 102c, 102d may implement a radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN). In another embodiment, the base station 114b and the WTRUs 102c, 102d may implement a radio technology such as IEEE 802.15 to establish a wireless personal area network (WPAN). In yet another embodiment, the base station 114b and the WTRUs 102c, 102d may utilize a cellular-based RAT (e.g., WCDMA, CDMA2000, GSM, LTE, LTE-A, etc.) to establish a picocell or femtocell.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of US Patent 10,439,703 B2 as taught by Roy such that the wireless communication system of US Patent 10,439,703 B2 is a cellular network as taught by Roy, thus allowing wireless communication without connection to the Internet (Roy, paragraph [0040]).


Regarding claims 2, 5, 10-12, 16, 21-23, 26, 29, 41-48:
Claim 2 is unpatentable over claim 1 of the patent in view of Roy.
Claim 5 is unpatentable over  claim 1 of the patent in view of Roy.
Claim 10 is unpatentable over claim 10 of the patent in view of Roy.
Claim 11 is unpatentable over claim 11 of the patent in view of Roy.
Claim 12 is unpatentable over claim 12 of the patent in view of Roy.
Claim 16 is unpatentable over claim 16 of the patent in view of Roy.
Claim 21 is unpatentable over claim 21 of the patent in view of Roy.
Claim 22 is unpatentable over claim 22 of the patent in view of Roy.
Claim 23 is unpatentable over claim 22 of the patent in view of Roy.
Claim 26 is unpatentable over claim 22 of the patent in view of Roy.
Claim 29 is unpatentable over claim 28 of the patent in view of Roy.
Claim 41 is unpatentable over claim 1 of the patent in view of Roy.	
Claim 42 is unpatentable over claim 4 of the patent in view of Roy.
Claim 43 is unpatentable over claim 22 of the patent in view of Roy.
Claim 44 is unpatentable over claim 25 of the patent in view of Roy.
Claim 45 is unpatentable over claim 29 of the patent in view of Roy.
Claim 46 is unpatentable over claim 29 of the patent in view of Roy.
Claim 47 is unpatentable over claim 25 of the patent in view of Roy.
Claim 48 is unpatentable over claim 26 of the patent in view of Roy.



Claims 1, 2, 5, 10-12, 16, 21-23, 26, 29, 41-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7, 13, 14, 16, 18 and 20 of U.S. Patent No. 10,903,889 B2 in view of Roy et al. (US 2015/0230263 A1). Although the claims at issue are not identical, they are not patentably distinct from each other for reasons explained below.
Present invention
U.S. Patent No. 10,903,889 B2
1. A method for beam selection, the method being performed by a first radio transceiver device, the method comprising: obtaining link quality estimates of a radio signal conveyed to the first radio transceiver device from a second radio transceiver device by referring to at least a first beam taken from a first beam set and a second beam, wherein the second beam is wider than the first beam; and selecting which one of the first beam and the second beam to use for continued communications of radio signals with the second radio transceiver device in accordance with obtained link quality estimates, wherein the second radio transceiver device is configured to provide a cellular network for the first radio transceiver device.
20. A method for beam selection, the method being performed by a first radio transceiver device, the method comprising: obtaining first link quality estimates of a first radio signal from a second radio transceiver device, wherein the first radio signal is received by the first radio transceiver device by using a narrower beam: obtaining second link quality estimates of a second radio signal from the second radio transceiver device, wherein the second radio signal is received by the first radio transceiver device by using a wider beam which is wider than the narrower beam; and selecting which one of the narrower beam and the wider beam to use for transmitting and receiving radio signals towards and from the second radio transceiver device based on the obtained first and second link quality estimates.



Roy, which is in the same field of endeavor as US Patent 10,903,889 B2 (beam selection in wireless communication systems) discloses wireless transmit/receive units (WTRUs) that could be a cellular telephone or a personal computer (paragraph 0041). Thus, Roy discloses “wherein the second radio transceiver device is configured to provide a cellular network for the first radio transceiver device” (Roy, paragraph [0048], “In one embodiment, the base station 114b and the WTRUs 102c, 102d may implement a radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN). In another embodiment, the base station 114b and the WTRUs 102c, 102d may implement a radio technology such as IEEE 802.15 to establish a wireless personal area network (WPAN). In yet another embodiment, the base station 114b and the WTRUs 102c, 102d may utilize a cellular-based RAT (e.g., WCDMA, CDMA2000, GSM, LTE, LTE-A, etc.) to establish a picocell or femtocell.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of US Patent 10,903,889 B2 as taught by Roy such that the wireless communication system of US Patent 10,903,889 B2 is a cellular network as taught by Roy, thus allowing wireless communication without connection to the Internet (Roy, paragraph [0040]).

Regarding claims 2, 5, 10-12, 16, 21-23, 26, 29, 41-48:
Claim 2 is unpatentable over claim 20 of the patent in view of Roy.
Claim 5 is unpatentable over claim 20 of the patent in view of Roy.
Claim 10 is unpatentable over claim 13 of the patent in view of Roy.
Claim 11 is unpatentable over claim 6 of the patent in view of Roy.
Claim 12 is unpatentable over claim 7 of the patent in view of Roy.
Claim 16 is unpatentable over claim 14 of the patent in view of Roy.
Claim 21 is unpatentable over claim 1 of the patent in view of Roy.
Claim 22 is unpatentable over claim 20 of the patent in view of Roy.
Claim 23 is unpatentable over claim 20 of the patent in view of Roy.
Claim 26 is unpatentable over claim 20 of the patent in view of Roy.
Claim 29 is unpatentable over claim 1 of the patent in view of Roy.
Claim 41 is unpatentable over claim 20 of the patent in view of Roy.	
Claim 42 is unpatentable over claim 18 of the patent in view of Roy.
Claim 43 is unpatentable over claim 20 of the patent in view of Roy.
Claim 44 is unpatentable over claim 18 of the patent in view of Roy.
Claim 45 is unpatentable over claim 1 of the patent in view of Roy.
Claim 46 is unpatentable over claim 1 of the patent in view of Roy.
Claim 47 is unpatentable over claim 3 of the patent in view of Roy.
Claim 48 is unpatentable over claim 16 of the patent in view of Roy.


Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 ,2, 5, 10-12, 16, 21-23, 26, 29, 41-48 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2005/0221837 A1) in view of Roy et al. (US 2015/0230263 A1).
	Regarding claim 1: 
As shown in FIGS. 1-8, Cha discloses a method for beam selection, the method being performed by a first radio transceiver device (Cha, FIG. 1, CS 14), the method comprising: 
obtaining link quality estimates (Cha, FIG. 2, LQM 54, paragraph [0033]) of a radio signal conveyed to the first radio transceiver device (Cha, FIG. 1, CS 14) from a second radio transceiver device (Cha, FIG. 1, AP 12) by referring to at least a first beam taken from a first beam set (Cha, FIG. 1, directional beams 20) and a second beam (Cha, FIG. 1, omni-directional beam 22); and 
selecting which one of the first beam and the second beam to use for continued communications of radio signals with the second radio transceiver device in accordance with the obtained link quality estimates (Cha, FIG. 4, block 418 and paragraph [0064]). 

(1) Cha discloses all of the above, but Cha does not specifically disclose “wherein the second beam is wider than the first beam,” as recited in claim 1.
However, Roy, in the same field of endeavor as Cha (beam selection in wireless communication systems), discloses wherein a second beam is wider than a first beam (Roy, paragraph [0146]; “For example, mB 1604 and WTRU 1601 may know that a set of narrow beams [FIG. 16, narrow beams 1603] and a wider beam [FIG. 16, wide beam 1602] all point in the same direction, and that the wider beam may be used if contact is lost or performance is degrading while using one of the narrow beams belonging to the set.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Cha (obtaining link quality estimates of a radio signal conveyed to the first radio transceiver device from a second radio transceiver device by referring to at least a first beam taken from a first beam set and a second beam) as taught by Roy (wherein a second beam is wider than a first beam), thus allowing a reduction in beam tracking overhead (Roy, paragraph 0146]).

(2) Cha also does not specifically disclose wherein the second radio transceiver device is configured to provide a cellular network for the first radio transceiver device.
Access points are similar to base stations in wireless telecommunication systems.” Thus WLAN is a wireless communication system that is comparable to a telecommunication system such as a cellular network.
Roy, which is in the same field of endeavor as Cha (beam selection in wireless communication systems) discloses wireless transmit/receive units (WTRUs) that could be a cellular telephone or a personal computer (paragraph 0041). Thus, Roy discloses “wherein the second radio transceiver device is configured to provide a cellular network for the first radio transceiver device” (Roy, paragraph [0048], “In one embodiment, the base station 114b and the WTRUs 102c, 102d may implement a radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN). In another embodiment, the base station 114b and the WTRUs 102c, 102d may implement a radio technology such as IEEE 802.15 to establish a wireless personal area network (WPAN). In yet another embodiment, the base station 114b and the WTRUs 102c, 102d may utilize a cellular-based RAT (e.g., WCDMA, CDMA2000, GSM, LTE, LTE-A, etc.) to establish a picocell or femtocell.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Cha as taught by Roy such that the WLAN wireless communication system of Cha is instead a cellular network as taught by Roy, thus allowing wireless communication without connection to the Internet (Roy, paragraph [0040]).





Regarding claim 2: 
The combination of Cha and Roy discloses the method according to claim 1, wherein the radio signal is conveyed by being received by the first radio transceiver device in at least said first beam and said second beam, or the radio signal is conveyed by being transmitted by the second radio transceiver device in at least said first beam and said second beam (Cha, paragraph [0068]; “During the periodic re-scan period, the antenna beams are scanned on all frames received or transmitted on all the alternate antenna beams.”).

	Regarding claim 5: 
The combination of Cha and Roy discloses the method according to claim 1, wherein said selecting further comprises: performing a comparison for the obtained link quality estimates (Cha, paragraph [0071]; “The quality metric for the preferred antenna beam is compared to the quality metrics for the alternate antenna beams at Block 516.”); selecting to use one of the first beam and the second beam for continued communications of radio signals with the second radio transceiver device based on the comparison (Cha, paragraph [0071], “If the quality metric for the preferred antenna beam is less than at least one of the quality metrics for the alternate antenna beams, then the alternate antenna beam corresponding to the at least one quality metric having a higher value is selected at Block 518 to continue exchanging data with the access point 12 within the next sustained use period.”).

	Regarding claim 10: 
The combination of Cha and Roy discloses the method according to claim 42, wherein the second beam belongs to a second beam set (Roy, FIG. 16 Beam 1605 and Beam 1606), the second beam set comprises at least two beams of two different widths (Roy, FIG. 16 Beam 1605 and Beam 1606), and The combination of Cha and Roy teaches wherein a second beam can belong to a set of wider beams (Roy) and each of the beams has a respective compensation value (Cha which discloses each beam has its own SQM/LQM/QM in paragraph [0033])).

	Regarding claim 11: 
The combination of Cha and Roy discloses the method according to claim 42, wherein the first compensation value depends on at least one of current speed, current rotation rate, or previous blocking statistics of the first radio transceiver device (Cha paragraph [0015] discloses SQM may be based upon a received signal strength indicator, which one of ordinary skill in the art would know depends on current speed or current rotation rate. Furthermore, Roy, paragraph [0096]; “Using this information, a prediction may be made as to which direction WTRU 320 may be moving and with what speed, narrowing the possibilities of beams that may be used to make a link, which may enable mB 325 to determine the best beam 323 for communicating with WTRU 320,” and paragraph [0146]; “For high user mobility, wider beamwidths may be used, which may require less frequent updates.”).

	Regarding claim 12: 
The combination of Cha and Roy discloses the method according to claim 42, wherein the first compensation value is dependent on link quality estimates of the radio signal as received in a beam selected from the first beam set, and the selected beam is not the first beam (Cha, paragraph [0053]; “When the beacon period index k exceeds N*M-1 in Block 308, the method continues to Block 322 for determining a weighting factor a for the signal quality metric. The weighting factor a is less than 1, and is typically selected for emphasizing the link quality metric over the signal quality metric. The quality metric QM for each antenna beam index n and for each beacon period index k is calculated in Block 324. Since there are 10 quality metric calculations for each antenna beam, an average quality metric value is obtained in Block 326. Based upon the average quality metric value for each antenna beam, the antenna beam n with the highest value is selected in Block 328.”).

	Regarding claim 16: 
The combination of Cha and Roy discloses the method according to claim 1, wherein the link quality estimates are obtained in terms of at least one of reference signal received power (RSRP), signal to interference ratio (SIR), or signal to interference plus noise ratio (SINR) (Cha, paragraph [0052]; “Of course, a signal-to-noise (SNR) ratio may also be used.”).

	Regarding claim 21: 
The combination of Cha and Roy discloses the method according to claim 1, further comprising: communicating with the second radio transceiver device using the selected beam (Cha, paragraph [0011]; “A preferred antenna beam is selected from among the first antenna beam and the at least one second antenna beam for continuing to exchange data with the access point based upon the comparing.”).

	Regarding claim 22: 
As shown in FIGS. 1-8, Cha discloses a method for configuring a first radio transceiver device (Cha, FIG. 1, CS 14) for beam selection, wherein the first radio transceiver device is configured to obtain link quality estimates (Cha, FIG. 2, LQM 54, paragraph [0033]) of a radio signal conveyed to the first radio transceiver device from a second radio transceiver device (Cha, FIG. 1, AP 12) by referring to at least a first beam taken from a first beam set (Cha, FIG. 1, directional beams 20) and a second beam Cha, FIG. 1, omni-directional beam 22), the method being performed by a network node, the method comprising: 
configuring the first radio transceiver device to select to use for continued communications of radio signals with the second radio transceiver device one of the first beam and the second beam in accordance with the obtained link quality estimates (Cha, FIG. 4, block 418 and paragraph [0064]).

(1) Cha discloses all of the above, but Cha does not specifically disclose “wherein the second beam is wider than the first beam,” as recited in claim 1.
However, Roy, in the same field of endeavor as Cha (beam selection in wireless communication systems), discloses wherein a second beam is wider than a first beam (Roy, paragraph [0146]; “For example, mB 1604 and WTRU 1601 may know that a set of narrow beams [FIG. 16, narrow beams 1603] and a wider beam [FIG. 16, wide beam 1602] all point in the same direction, and that the wider beam may be used if contact is lost or performance is degrading while using one of the narrow beams belonging to the set.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Cha (obtaining link quality estimates of a radio signal conveyed to the first radio transceiver device from a second radio transceiver device by referring to at least a first beam taken from a first beam set and a second beam) as taught by Roy (wherein a second beam is wider than a first beam), thus allowing a reduction in beam tracking overhead (Roy, paragraph 0146]).
 (2) Cha also does not specifically disclose wherein the second radio transceiver device is configured to provide a cellular network for the first radio transceiver device.
Cha discloses a wireless communication system known as a wireless local area network (WLAN). In paragraph [0004], Cha discloses, “Central hubs that provide distribution services in WLANs are Access points are similar to base stations in wireless telecommunication systems.” Thus WLAN is a wireless communication system that is comparable to a telecommunication system such as a cellular network.
Roy, which is in the same field of endeavor as Cha (beam selection in wireless communication systems) discloses wireless transmit/receive units (WTRUs) that could be a cellular telephone or a personal computer (paragraph 0041). Thus, Roy discloses “wherein the second radio transceiver device is configured to provide a cellular network for the first radio transceiver device” (Roy, paragraph [0048], “In one embodiment, the base station 114b and the WTRUs 102c, 102d may implement a radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN). In another embodiment, the base station 114b and the WTRUs 102c, 102d may implement a radio technology such as IEEE 802.15 to establish a wireless personal area network (WPAN). In yet another embodiment, the base station 114b and the WTRUs 102c, 102d may utilize a cellular-based RAT (e.g., WCDMA, CDMA2000, GSM, LTE, LTE-A, etc.) to establish a picocell or femtocell.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Cha as taught by Roy such that the WLAN wireless communication system of Cha is instead a cellular network as taught by Roy, thus allowing wireless communication without connection to the Internet (Roy, paragraph [0040]).

	Regarding claim 23: 
The combination of Cha and Roy discloses the method according to claim 22, wherein the radio signal is conveyed by being received by the first radio transceiver device in at least said first beam and said second beam, or the radio signal is conveyed by being transmitted by the second radio transceiver device in at least said first beam and said second beam (Cha, paragraph [0068]; “During the periodic re-scan period, the antenna beams are scanned on all frames received or transmitted on all the alternate antenna beams.”).

	Regarding claim 26: 
The combination of Cha and Roy discloses the method according to claim 22, wherein the first radio transceiver device is, by the network node, configured to: perform a comparison for the obtained link quality estimates (Cha, paragraph [0071]; “The quality metric for the preferred antenna beam is compared to the quality metrics for the alternate antenna beams at Block 516.”); and select to use one of the first beam and the second beam for continued communications of radio signals with the second radio transceiver device based on the comparison (Cha, paragraph [0071], “If the quality metric for the preferred antenna beam is less than at least one of the quality metrics for the alternate antenna beams, then the alternate antenna beam corresponding to the at least one quality metric having a higher value is selected at Block 518 to continue exchanging data with the access point 12 within the next sustained use period.”).

Regarding claim 29: 
As shown in FIGS. 1-8, Cha discloses a radio transceiver device for beam selection (Cha, FIG. 1, CS 14), the radio transceiver device comprising: 
processing circuitry (Cha FIG. 2, processor 42); and 
a storage medium storing instructions (Cha FIG. 2, antenna steering algorithm 18) that, when executed by the processing circuitry, cause the radio transceiver device to: 
obtain link quality estimates (Cha, FIG. 2, LQM 54, paragraph [0033])  of a radio signal conveyed to the radio transceiver device from a second radio transceiver device (Cha, FIG. 1, AP 12) by referring to at least a first beam taken from a first beam set (Cha, FIG. 1, directional beams 20) and a second beam (Cha, FIG. 1, omni-directional beam 22); and 
select which one of the first beam and the second beam to use for continued communications of radio signals with the second radio transceiver device in accordance with the obtained link quality estimates (Cha, FIG. 4, block 418 and paragraph [0064]).

(1) Cha discloses all of the above, but Cha does not specifically disclose “wherein the second beam is wider than the first beam,” as recited in claim 1.
However, Roy, in the same field of endeavor as Cha (beam selection in wireless communication systems), discloses wherein a second beam is wider than a first beam (Roy, paragraph [0146]; “For example, mB 1604 and WTRU 1601 may know that a set of narrow beams [FIG. 16, narrow beams 1603] and a wider beam [FIG. 16, wide beam 1602] all point in the same direction, and that the wider beam may be used if contact is lost or performance is degrading while using one of the narrow beams belonging to the set.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Cha (obtaining link quality estimates of a radio signal conveyed to the first radio transceiver device from a second radio transceiver device by referring to at least a first beam taken from a first beam set and a second beam) as taught by Roy (wherein a second beam is wider than a first beam), thus allowing a reduction in beam tracking overhead (Roy, paragraph 0146]).
 (2) Cha also does not specifically disclose wherein the second radio transceiver device is configured to provide a cellular network for the first radio transceiver device.
Cha discloses a wireless communication system known as a wireless local area network (WLAN). In paragraph [0004], Cha discloses, “Central hubs that provide distribution services in WLANs are Access points are similar to base stations in wireless telecommunication systems.” Thus WLAN is a wireless communication system that is comparable to a telecommunication system such as a cellular network.
Roy, which is in the same field of endeavor as Cha (beam selection in wireless communication systems) discloses wireless transmit/receive units (WTRUs) that could be a cellular telephone or a personal computer (paragraph 0041). Thus, Roy discloses “wherein the second radio transceiver device is configured to provide a cellular network for the first radio transceiver device” (Roy, paragraph [0048], “In one embodiment, the base station 114b and the WTRUs 102c, 102d may implement a radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN). In another embodiment, the base station 114b and the WTRUs 102c, 102d may implement a radio technology such as IEEE 802.15 to establish a wireless personal area network (WPAN). In yet another embodiment, the base station 114b and the WTRUs 102c, 102d may utilize a cellular-based RAT (e.g., WCDMA, CDMA2000, GSM, LTE, LTE-A, etc.) to establish a picocell or femtocell.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Cha as taught by Roy such that the WLAN wireless communication system of Cha is instead a cellular network as taught by Roy, thus allowing wireless communication without connection to the Internet (Roy, paragraph [0040]).

	Regarding claim 41: 
The combination of Cha and Roy discloses the method of claim 5, wherein performing the comparison for the obtained link quality estimates comprises one of: comparing a link quality estimate of the first beam to a compensated link quality estimate of the second beam, comparing a compensated link quality estimate of the first beam to a link quality estimate of the second beam, or performing a compensated comparison between the link quality estimate of the first beam and the link quality Cha, paragraph [0015] where one of ordinary skill in the art would understand the “quality metric” is a combination of a “signal quality metric” and a “link quality metric” so a compensated comparison between the link quality estimate of the first beam and the link quality estimate of the second beam is performed; “The SQM may be based upon a received signal strength indicator (RSSI) of the exchanged data for the corresponding antenna beam. A weighting factor may also be used when combining the LQM and the SQM. The plurality of antenna beams may comprise a plurality of directional beams and an omni-directional beam.”).

Regarding claim 42: 
The combination of Cha and Roy discloses the method of claim 41, wherein the compensated link quality estimate of the first beam is obtained by modifying the link quality estimate of the first beam using a first compensation value (Cha paragraph [0012]; “The at least one LQM may comprise a downlink LQM and an uplink LQM. A weighting factor may also be used when combining the downlink LQM and the uplink LQM.”), and/or the compensated link quality estimate of the second beam is obtained by modifying the link quality estimate of the second beam using a second compensation value (Cha, paragraph [0015]; “A weighting factor may also be used when combining the LQM and the SQM. The plurality of antenna beams may comprise a plurality of directional beams and an omni-directional beam.”).

	Regarding claim 43: 
The combination of Cha and Roy discloses the method of claim 26, wherein performing the comparison for the obtained link quality estimates comprises one of: comparing a link quality estimate of the first beam to a compensated link quality estimate of the second beam, comparing a compensated link quality estimate of the first beam to a link quality estimate of the second beam, or performing a Cha, paragraph [0015] where one of ordinary skill in the art would understand the “quality metric” is a combination of a “signal quality metric” and a “link quality metric” so a compensated comparison between the link quality estimate of the first beam and the link quality estimate of the second beam is performed; “The SQM may be based upon a received signal strength indicator (RSSI) of the exchanged data for the corresponding antenna beam. A weighting factor may also be used when combining the LQM and the SQM. The plurality of antenna beams may comprise a plurality of directional beams and an omni-directional beam.”).

	Regarding claim 44: 
The combination of Cha and Roy discloses the method of claim 43, wherein the compensated link quality estimate of the first beam is obtained by modifying the link quality estimate of the first beam using a first compensation value (Cha paragraph [0012]; “The at least one LQM may comprise a downlink LQM and an uplink LQM. A weighting factor may also be used when combining the downlink LQM and the uplink LQM.”), and/or the compensated link quality estimate of the second beam is obtained by modifying the link quality estimate of the second beam using a second compensation value (Cha, paragraph [0015]; “A weighting factor may also be used when combining the LQM and the SQM. The plurality of antenna beams may comprise a plurality of directional beams and an omni-directional beam.”).

	Regarding claim 45: 
The combination of Cha and Roy discloses the radio transceiver device according to claim 29, wherein said selecting further comprises: performing a comparison for the obtained link quality estimates (Cha, paragraph [0071]; “The quality metric for the preferred antenna beam is compared to the quality metrics for the alternate antenna beams at Block 516.”), and selecting to use one of the first beam and the second beam for continued communications of radio signals with the second radio transceiver device based on the comparison (Cha, paragraph [0071], “If the quality metric for the preferred antenna beam is less than at least one of the quality metrics for the alternate antenna beams, then the alternate antenna beam corresponding to the at least one quality metric having a higher value is selected at Block 518 to continue exchanging data with the access point 12 within the next sustained use period.”).

	Regarding claim 46: 
The combination of Cha and Roy discloses the radio transceiver device according to claim 45, wherein performing the comparison for the obtained link quality estimates comprises one of: comparing a link quality estimate of the first beam to a compensated link quality estimate of the second beam, comparing a compensated link quality estimate of the first beam to a link quality estimate of the second beam, or performing a compensated comparison between the link quality estimate of the first beam and the link quality estimated of the second beam (Cha, paragraph [0015] where one of ordinary skill in the art would understand the “quality metric” is a combination of a “signal quality metric” and a “link quality metric” so a compensated comparison between the link quality estimate of the first beam and the link quality estimate of the second beam is performed; “The SQM may be based upon a received signal strength indicator (RSSI) of the exchanged data for the corresponding antenna beam. A weighting factor may also be used when combining the LQM and the SQM. The plurality of antenna beams may comprise a plurality of directional beams and an omni-directional beam.”).



Regarding claim 47: 
The combination of Cha and Roy discloses the radio transceiver device according to claim 46, wherein the compensated link quality estimate of the first beam is obtained by modifying the link quality estimate of the first beam using a first compensation value (Cha paragraph [0012]; “The at least one LQM may comprise a downlink LQM and an uplink LQM. A weighting factor may also be used when combining the downlink LQM and the uplink LQM.”), and/or the compensated link quality estimate of the second beam is obtained by modifying the link quality estimate of the second beam using a second compensation value (Cha, paragraph [0015]; “A weighting factor may also be used when combining the LQM and the SQM. The plurality of antenna beams may comprise a plurality of directional beams and an omni-directional beam.”).

	Regarding claim 48: 
The combination of Cha and Roy discloses the method of claim 1, wherein the selecting of which one of the first beam and the second beam to use for continued communications of radio signals with the second radio transceiver device is performed based on configuration information, and (i) the configuration information is hard-coded in the first radio transceiver device or (ii) the first radio transceiver device is configured to receive the configuration information transmitted by a network node (Cha, FIG. 1, network 10 and paragraph [0017] “ FIG. 1 is schematic diagram of an 802.11 wireless local area network (WLAN) including an access point, and a client station operating with a smart antenna.”).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/               Examiner, Art Unit 2631    
/SAM K AHN/               Supervisory Patent Examiner, Art Unit 2633